Cardona, P.J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered January 5, 2001, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Defendant pleaded guilty to robbery in the first degree, a class B violent felony, in satisfaction of a seven-count indictment and was sentenced as a second felony offender to a determinate eight-year prison term, the mandatory minimum sentence (see Penal Law § 70.00 [6]; § 70.06 [6] [a]). His argument on appeal is that County Court failed to sentence him to a determinate prison term of seven years which he claims was promised as part of the plea agreement. While the original transcript of the plea minutes makes reference to an agreed determinate seven-year sentence, the record establishes that this was an error in transcription. Notably, following the perfection of the appeal, County Court granted the People’s motion to have the transcript settled to accurately reflect the fact that all references to “seven” should have been to “eight.” That motion was not opposed by defendant and was supported by the affidavit of the stenographer who made the error. Given this proof, as well as the reference in the sentencing minutes to the agreed-upon sentence being a determinate eight-year prison term and the fact that a seven-year determinate sentence was not a legally available sentencing option, we find no error.
Mercure, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.